Citation Nr: 0121454	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-10 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  In June 2001 the 
veteran testified at a hearing at the RO before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran is engaged in employment as a job trainer 
working 30 hours per week.

3.  The veteran earned $20,000 in the year 2000 and is 
projected to earn $15,000 in the year 2001.

4.  The veteran is engaged in employment that is more than 
marginal.


CONCLUSION OF LAW

The veteran is not precluded from engaging in substantially 
gainful employment as a result of service connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 
4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received from the veteran in September 1997 was an 
Application for Increased Compensation based on 
Unemployability (VA Form 21-8940), in which he reported that 
due to his residuals of polio he was prevented from securing 
or following any substantially gainful occupation.  He 
indicated that his disability affected his full time 
employment in "about 1991" which was when he last worked full 
time.  He reported that he was still working part time, but 
with great difficulty, and that he worked at Goodwill 
Industries since December 1995 as an on call job trainer, 20 
hours per week, that his highest gross earnings per month 
were $1000 and he had lost a few days from illness.  The 
veteran reported that his polio, and pain and weakness with 
leg instability, made it difficult for him to walk and that 
he had associated back pain and excessive fatigue.  He 
planned on working for Goodwill as long as he could, but 
claimed that it would likely not be much longer.  

In October 1998 the veteran testified at a hearing at the RO 
that his disability had affected his employment in that he 
could not get one job because of his condition, and he had to 
resign from two jobs because he could not perform that work.  
He testified that he currently worked as a job trainer for 
Goodwill Rehabilitation, and in that capacity he worked with 
disabled people out in the community and at different job 
sites to help them become acclimated to the workforce and to 
teach them how to work at that job.  Most of the time he was 
required to work side by side with the people and he would 
have to do the same job that they were assigned to do.  He 
reported that his work varied from a two hour day to an eight 
hour day and he was on a part time schedule, but attempted to 
do 40 hours because he would get additional benefits.  He 
testified that the effect of his disabilities on his ability 
to work varied depending on the particular job assignment.  
He had reportedly missed some time in the past two months, 
and in the past 12 months had missed 12 days due to his 
physical disabilities.  He also reported that his employer 
had given him the easier assignments, but this had caused a 
lot of problems with other employees and so the employer 
could not do it anymore.  He was able to do all the jobs that 
were entailed in his job description, but it was a "matter of 
degree".  He testified that as far as sedentary jobs, he had 
done two jobs that required standing, but that most of the 
jobs the trainees had required physical labor.  Sometimes 
when he woke up he felt refreshed and good, but claimed that 
this did not last all day and that he could maybe work the 
first hour fine, but the second hour was more of a problem.  
He claimed that his arms ached, he had problems with mobility 
in his legs and with grasping, his mental capacity was 
diminished, and was worse as the day progressed.  He also 
reported that his job required driving, sometimes up to 20 to 
25 miles, and when driving a car he did not have the 
reactions he should have, and that it was worse after he 
worked eight hours.  

Received subsequent to the hearing was a letter dated in 
February 1991 from the Director of Human Resources at U.S. 
Postal Service to the veteran, notifying him that he had been 
found to be medically unsuitable for the position of PTF City 
Carrier.  A review of his medical records and an evaluation 
by their Medical Officer revealed progressive muscular 
atrophy, myelopathic lower extremity of the left leg, and 
acute bursitis of the right elbow, and it was noted that 
these conditions were not compatible with the strenuous 
activities required for this position.  

A payroll history report for the veteran, from Weight 
Watchers Food Co. showed that in January and February 1997 
the veteran earned a net amount of $1,321.73.  Documents from 
the Stark County Board of MR/DD showed that the veteran was 
removed from the position of workshop specialist in November 
1995 because he had not worked in their program for an 
extended period of time.  The veteran submitted several 
articles and excerpts discussing polio and post-polio 
syndrome.  The veteran also submitted a job description for a 
job trainer.

On a VA muscles examination in December 1998 it was noted 
that the veteran had polio in 1954 involving the upper and 
lower extremities and that he had done pretty well over the 
past 40 years, but that over the last nine years his body was 
wearing out.  The veteran reported he had problems 
maintaining jobs because of the lack of endurance and 
inability to do the physical type of activities.  He reported 
that he worked for Goodwill and job training, and that he 
could do normal daily activities, but that the main problem 
was generalized weakness and lack of endurance.  The VA 
examiner opined that the veteran would have problems with the 
endurance factor and maintaining any physical type jobs or 
jobs requiring a lot of standing, walking, or physical 
activities.

On a VA mental disorders examination the veteran reported 
that he was director of an iron foundry from 1973 to 1990 
until it went out of business.  Since then he reported he had 
not been able to find any gainful employment, although he had 
worked as a workshop specialist, night security officer, and 
at the present time was working part time as a job trainer 
for Goodwill Industries Rehabilitation Center.  In summary it 
was noted that the veteran had recurrent episodes of 
depression since he lost his job in 1990 , and had loss of 
income since then.  The VA examiner opined that the veteran 
had severe impairment of his industrial adaptability.

Received from the veteran were W-2's from Goodwill Industries 
showing that in 1998 his total income was $14,489.53 and in 
1999 his total income was $16,990.92.

In an August 2000 letter from Mark Pellegrino, M.D. it was 
noted that the veteran was evaluated for persistent weakness 
and fatigue related to his previous polio.  Dr. Pellegrino 
indicated that the veteran's history and examination were 
consistent with post-polio syndrome, with characteristic 
weakness, fasciculations, decreased endurance and decreased 
functional abilities.  Dr. Pellegrino opined that the veteran 
was no longer able to consistently perform full-time duties 
of his job, and recommended that the veteran be considered 
100 percent disabled.

In a December 2000 letter the veteran reported that he had to 
quit his job or work a very limited scheduled by January 1, 
2001, and that this was due to his physical and mental 
inability to perform a majority of his assignments.  

On VA muscles examination in October 2000 the examiner opined 
that the veteran was going to have a great deal of difficulty 
being gainfully employed because of the fatigue factor with 
the muscles, and that, consequently, in combination with 
neurologic, muscle, and psychiatry problems, he was probably 
not employable.

On VA peripheral nerves examination in November 2000 it was 
noted that the veteran had significant and progressive 
disability of the lower extremities, mostly on the left, and 
that this was attributable to post-polio syndrome.  The 
examiner further noted that judging from notations by 
physical therapists and mental health workers, the veteran 
was left at the end of each workday "quite weak in the legs".  

On VA mental disorders examination in November 2000 the 
veteran reported that he had been working for five years with 
Goodwill as a job trainer, and was still able to do his job, 
but he claimed he got tired easily.  He reportedly earned 
$17,000 from his job last year, received $10,000 from VA, and 
also received $800 per month from Social Security.  The 
examiner noted that the veteran performed well regarding his 
mental status examination, and he appeared credible when he 
reported getting physically and mentally tired at work.  The 
impression was that the veteran's psychiatric disability was 
mild, but the examiner opined that the veteran had additional 
disability due to his physical problems. 

In June 2001 the veteran testified at a hearing at the RO 
before the undersigned, that he worked 30 hours a week, and 
that the days he worked varied, but was limited to 30 hours a 
week.  He claimed that the residuals of his polio affected 
his employment, and that ten years prior his gait went bad 
and his endurance decreased.  He also claimed he had trouble 
walking and standing and it was difficult for him to go up 
steps or to get into a van.  He claimed that there were many 
statements of record which excluded him from working, and 
that he had been give a scooter and a lift on the back of his 
van to help him get around so that he could keep working.  
The veteran estimated that his income for the year, working 
30 hours a week, would probably be $15,000.  He claimed he 
struggled to keep working, and that his supervisor understood 
and tried to give him assignments that were not as stressful, 
but there were limitations to that.  He reported he worked in 
a foundry up from 1960 to 1990, but lost that job because he 
could not do the job anymore.  He reported that he then went 
to the Post Office and got accepted, but was denied on the 
medical examination because of his service-connected 
disability.  He claimed that he then got divorced, became 
depressed, and was unemployed.  After that he got a job as a 
security guard but that only lasted two months because he 
could not do the rounds anymore.  Then he got a job as an 
aide for mentally retarded and developmentally disabled 
people, but he dropped somebody and that job ended.  He then 
went to Goodwill on a part-time basis, and when he was 
offered full time work he accepted.  In the year 2000 he made 
approximately $20,000.  He testified that he worked a 30 hour 
schedule since December, but was without full benefits.  He 
claimed that the scooter helped him, but that he could only 
use it part of the time because of the different sites he 
worked at and sometimes he had to have a client help him up 
the stairs.  

Analysis

The veteran's service connected disabilities consist of 
progressive muscular atrophy of the left lower extremity, 
evaluated as 40 percent disabling; cognitive disorder with 
major depression, evaluated as 30 percent disabling; 
progressive muscular atrophy of the right lower extremity, 
evaluated as 20 percent disabling; low back strain, evaluated 
as 20 percent disabling; progressive muscular atrophy of the 
left upper extremity, evaluated as 10 percent disabling; and 
progressive muscular atrophy of the left upper extremity, 
evaluated as 10 percent disabling.  The combined rating is 80 
percent.

Entitlement to a total disability rating based on individual 
unemployability may be assigned when, in the judgment of the 
rating agency, there is any impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation as a result of 
service connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  
Obviously, in determining whether an individual is 
unemployable by reason of service connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age, 
however, may not be considered a factor.  38 C.F.R. § 3.341.  

If there is only one disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a).  

The Board finds that the veteran does meet the requirement of 
38 C.F.R. § 4.16(a) in qualifying for a total disability 
rating, as the veteran's multiple service connected 
disabilities have a combined rating of 80 percent.  However, 
the Board finds that the evidence set forth below does not 
show that the veteran is unable to secure or follow 
substantially gainful occupation as a result of his service 
connected disabilities under 38 C.F.R. § 4.16(b).

Regulations provide that marginal employment shall not be 
considered substantially gainful employment and that marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist on a facts found basis, 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has also recently addressed the question of marginal 
employment in the case of Faust v. West, 13 Vet. App. 342 
(2000).  Substantially gainful employment was therein defined 
as an occupation that provides the veteran with annual income 
that exceeds the poverty threshold for one person 
irrespective of the number of hours or days that the veteran 
actually works.

A review of the record shows that in June 2001 the veteran 
testified that he works for Goodwill as a job trainer, and 
that he works 30 hours a week.  He testified that he made 
approximately $20,000 in the year 2000, and that he expected 
to make approximately $15,000 in the year 2001.  His W-2's 
show that in 1998 he made $14,489.53, and in 1999 he made 
$16,990.92.  Based on the veteran's testimony, and the entire 
record on appeal, the Board concludes that the veteran earns 
at least the minimum wage, which would mean that he is 
earning in excess of $8,501, which is the poverty threshold 
set for 1999 by the Census Bureau.  65 Fed. Reg. 79160 
(2000).  Moreover, his employment as a trainer requires 
driving and other unsupervised activity; it is not marginal.  
As such, the veteran is substantially and gainfully employed.  
Although the veteran only works 30 hours a week, which is a 
reduction in hours from his previous work schedule, the Board 
notes that in the Faust case, the Court held that 
substantially gainful employment provides the veteran with 
annual income that exceeds the poverty threshold, 
irrespective of the number of hours or days that the veteran 
actually works.  Thus, the fact that the veteran is working 
less than full time hours, and fewer hours than he was able 
to work before, does not show that he is engaged in less than 
substantially gainful employment.  The Board acknowledges the 
veteran's testimony as to the difficulties he has at work, as 
well as his contention that several doctors have opined that 
he could not work.  However, the Board notes that the 
determinative issue is whether the veteran may engage in 
substantially gainful employment.  Based on the evidence of 
record, and as explained above, the record reflects that the 
veteran is engaged in substantially gainful employment in his 
work as a job trainer at Goodwill.  Because the veteran is 
gainfully employed, he does not meet the regulatory 
requirements for a total rating based on individual 
unemployability.  Under the circumstances of this case, it 
appears that the veteran's claim must be denied under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  The veteran has been 
notified in the March 1998 rating decision, the June 1998 
statement of the case, and subsequent supplemental statements 
of the case in June 1999 and January 2001 of what would be 
necessary, evidentiary wise, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability.  Additionally, there was an 
informal conference held at the RO in which the veteran's 
claim was discussed between the veteran's representative and 
a decision review officer, as well as the issue of how much 
the veteran was currently working and whether this was 
gainful or marginal employment.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the informal conference adequately informed the 
veteran of the information and evidence needed to 
substantiate this claim, and complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000).  The veteran has cited 
private sources of treatment for his service-connected 
disabilities, and the record reflects that the RO has 
obtained such treatment records from these sources.  Thus, 
the Board finds that the RO provided the requisite assistance 
to the veteran in obtaining the named treatment records.  
Additionally, the veteran was scheduled for VA examinations 
in 1997, 1998, and 2000 to assess the severity of his 
service-connected disabilities and their impact on his 
employability.  The Board therefore finds that the RO has 
satisfied the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board also 
notes that since the veteran's claim has been denied under 
the law, and based on the fact that he is substantially 
gainfully employed, any additional evidence of medical 
treatment would not help substantiate the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, supra, (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board concludes that VA has satisfied its duties, as set 
out in the VCAA, to notify and to assist the veteran in this 
case.  Thus, the Board finds that further development is not 
warranted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

